DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 105- 108, amendment of claims 87, 103,109-111, 114, 115, and the addition of claims 117-121, in the paper of 3/16/2021, is acknowledged.  Applicants' arguments filed on 3/16/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 87-104 and 109-121 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 87-116, drawn to a composition comprising a programmable nuclease having a length of no more than 900 amino acids and the species of CasZa, in the paper of 3/19/2020, is acknowledged.  
The subject matter of a nucleic acid encoding the programmable nuclease is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
As a result of applicants amendment of the claims in the paper of 3/16/2021 the following Species election requirement is being made:

Species Election

Species Group: 	Each type V Cas effector protein sequences of SEQ ID NO: 1-47 is a distinct species.

The species are independent or distinct because each species is a structurally different heterologous feature.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 87 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As each of the species are structurally different molecules, the search and examination of each of these species while related would not be co-extensive.
During a telephone conversation with Paula Borden on 6/11/2021 a provisional election was made without traverse to prosecute the invention of SEQ ID NO:3, claim 119.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 118 (SEQ ID NO:39) and the subject matter of SEQ ID Nos: 1, 2 and 4-47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
87and 119 are objected to because of the following informalities:  
Claim 87 recites: 
“A composition comprising: 
, and 
a type V Cas effector protein…”.  

It is believed this should be: 
“A composition comprising: 
a type V Cas effector protein”.  
Claim 1119 depends from rejected claim 87.
Claim 119 comprises non-elected subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 87-104, 109-117, 119-121 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (June 13, 2013). The claim(s) recite(s) a composition comprising a type V Cas effector protein and a guide nucleic acid, which is a judicial exception because it refers to a naturally occurring product. This is supported by the instant specification which discusses how such CasZ or Cas14 systems naturally occur in archaea (see Figure 1 or supporting text).  This judicial exception is 
It is noted that the claims recite that the composition comprises a guide nucleic acid that comprises a guide sequence "wherein the guide sequence is heterologous to the region that binds to the type V Cas effector protein”, however as discussed below this is considered a characteristic of a naturally occurring guide nucleic acid sequence. 
Regarding dependent claims 88-104 and 109-117, 119-121, these claims either refer to characteristics of naturally-occurring type V Cas effector or Cas14 systems, or fail to distinguish the structure of the claimed products from those that naturally occur, and therefore fail to recite a markedly different characteristic for the claimed composition.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements in addition to the product of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87-104, 109-117, 119-121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Newly amended claim 87 (claims 88-104 and 109-121 dependent on) is indefinite in the recitation “or a nucleic acid encoding the guide nucleic acid” in that it is unclear and confusing how a nucleic acid encodes a nucleic acid.  While it is acknowledged that nucleic acids may encode proteins and even RNAs, the recitation is unclear and confusing as to its intended meaning.  Applicant’s specification does not support nucleic acids encoding a guide nucleic acid beyond those nucleic acids encoding a guide RNA.  Thus for the purpose of compact prosecution the recitation “or a nucleic acid encoding the guide nucleic acid” is interpreted as “or a nucleic acid encoding the guide RNA”.
Newly amended claim 87 (claims 88-104 and 109-121 dependent on) is further indefinite in the recitation “wherein the guide sequence is heterologous to the region that binds to the type V Cas effector protein” in that it is unclear and confusing in applicants reference that the guide sequence is heterologous to the region that binds the Cas effector as any and all guide sequences by their very nature are “heterologous” to the region that binds the type V Cas effector protein.  Thus applicant’s reference that the guide sequence is heterologous to the region that binds to the type V Cas effector protein is confusing and unclear as to applicant’s intent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-104, 109-117, 119-121 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 87-116.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly rejected claims.
Applicants Response:
Applicants have amended the claims such that they now read on any composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is 
Applicants note that they have amended the claim in response to the previous rejection and that applicants submit that instant claim 87 recites multiple structural features of a type V Cas effector protein.
Applicants submit that the pending claims, as amended, are directed to a novel class of compact type V Cas effector proteins capable of cleavage of a target nucleic acid via active sites present in a single folded RuvC domain.  Applicants submit that the instant specification provides a correlation between the function and structure of the claimed proteins - i.e., the catalytic activity conferred by the RuvC domains having specified catalytic residues - and sufficient representative examples of the claimed proteins. 
Applicants submit that regarding structural definition, as described in paragraph [0057] of the instant specification and as recited in claim 87, a type V Cas effector protein includes 3 partial RuvC domains (RuvC-I, RuvC-II, and RuvC-III subdomains) that form a single RuvC domain once the protein is produced and folds.  Applicants submit that thus, while the type V Cas effector proteins exhibit amino acid sequence diversity, they are united by the presence of a RuvC domain. Specification, paragraph [00523]; and FIG. 8D. 
Applicants submit that the application provides a correlation between the defining structural features and the function of the claimed class of proteins.  Applicants submit 
Applicants submit that as discussed in the instant application, a type V Cas effector protein is shorter than previously-described Cas effector polypeptides; e.g., a type V Cas effector protein has a length of no more than 900 amino acids. Applicants submit that the type V Cas effector protein as described in the instant application and as claimed has a length of from 350 amino acids to 900 amino acids. 
Applicants submit that sufficient representative examples of the claimed effector proteins are also provided in the amino acid sequences of 47 different type V Cas effector polypeptides meeting the limitations of claim 87, which are RNA-guided nucleases having a length of from 350 amino acids to 900 amino acids having three RuvC subdomains.  Applicants submit that these sequences exhibit considerable diversity, but share in common the structural features described above. 
Applicants submit that the instant specification also provides, nucleotide sequences of the region of numerous guide RNAs that bind to the polypeptides. Applicants submit that they have disclosed both a representative number of species of polypeptides and a representative number of species of guide nucleic acids. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously made of record and for those reasons repeated herein. 
Applicants amendment of the claims to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, 
In response to applicants submission that the claims, as amended, are directed to a novel class of compact type V Cas effector proteins capable of cleavage of a target nucleic acid via active sites present in a single folded RuvC domain, this is acknowledged, as is applicants submitted structural description of this novel class of compact type V Cas effector proteins.  In response to applicants submission that the instant specification provides a correlation between the function and structure of the claimed proteins - i.e., the catalytic activity conferred by the RuvC domains having specified catalytic residues - and sufficient representative examples of the claimed proteins while the added structural limitations are appreciated they alone are insufficient to describe the claimed genus of those compositions comprising any type V Cas effector protein, having  RuvC-I, a RuvC-II, and a RuvC-III subdomains and the Asp, Glu and Asp catalytic residues.  As the requirement and association of a RuvC domain and three RuvC subdomains with a catalytic Asp, Glu and Asp are not limited to type V Cas effector proteins (see Koonin EV, Makarova KS., 2019 Origins and evolution of Phil. Trans. R. Soc. B 374: 20180087).  These RNA guided nucleases include not only type V Cas proteins but also type II Cas effector proteins.
As acknowledged by applicants, the type V Cas effector proteins exhibit amino acid sequence diversity, they are united by the presence of a RuvC domain, however the presence of such a RuvC domain is in sufficient to describe the claimed RNA guided Cas effector proteins.  
Thus applicants have not provided a correlation between the defining structural features (ruvC domain and catalytic residues) and the function of the claimed class of proteins.
The addition of a length of a length of no more than 900 amino acids is insufficient to describe the claimed genus of RNA guided nucleases.   
In response to applicants submission that they present the amino acid sequences of 47 different type V Cas effector polypeptides meeting the limitations of claim 87, which are RNA-guided nucleases having a length of from 350 amino acids to 900 amino acids having three RuvC subdomains, these sequences as varied as they are is insufficient to establish a structure to function correlation of the claimed genus.  As stated previously and above the existence of a RuvC domain is insufficient to describe the vast genus of encompassed RNA guided nucleases.  
Applicant’s submission of the nucleotide sequences of the region of numerous guide RNAs that bind to the polypeptides is insufficient to overcome the above defidiencey.  
It continues that the specification fails to describe sufficient representative species  or sufficient correlating structure of these compositions comprising: a) a type V 
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 87-104, 109-117, 120, 121 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions comprising a nuclease comprising the amino acid sequence of SEQ ID NO:3, does not reasonably provide enablement for any composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 87-116.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly rejected claims.
Applicants Response:
Applicants traverse this rejection as above, noting that they have amended the claim in response to the previous rejection. Applicants further submit that the instant specification provides, in FIG. 1, amino acid sequences of 47 different polypeptides, which are RNA-guided nucleases having a length of from 350 amino acids to 900 amino acids. Applicants submit that the instant specification provides, in Table 1, nucleotide sequences of the region of numerous guide RNAs that bind to the RNA-guided nucleases. 

Applicants continue to submit that the art cited does not lead to a conclusion that the instant specification is not enabling.  Applicants submit that in contrast to the teaching of the art, the instant specification provides evidence that a subject RNA-guided nuclease does when complexed with a guide RNA, cleave a target DNA, such as single stranded DNA.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously made of record and for those reasons repeated herein. 
As above, applicants amendment of the claims to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is complementary to a target sequence of 
As stated above, applicants amendment of the claims to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is complementary to a target 
Further the requirement and association of a RuvC domain and three RuvC subdomains with a catalytic Asp, Glu and Asp are not limited to type V Cas effector proteins (see Koonin EV, Makarova KS., 2019 Origins and evolution of CRISPR-Cas systems. Phil. Trans. R. Soc. B 374: 20180087), thus such does not provide sufficient guidance as these RNA guided nucleases include not only type V Cas proteins but also type II Cas effector proteins.
Claims 87-104, 109-117, 120, 121 are so broad as to encompass any composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is complementary to a target sequence of a target nucleic acid, wherein the guide sequence is heterologous to the region that binds to the type V Cas effector protein (see also above rejection under 35 U.S.C. 112(b)) broadly encompassed by the claims.  The 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as required by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any composition comprising any type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 87-104, 109-117, 119-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-95, 101-104, 110-112, 116-118 of copending Application No. 16/789,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 87-104 and 109-121 drawn to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is complementary to a target sequence of a target nucleic acid, wherein the guide sequence is heterologous to the region that binds to the type V Cas effector protein are anticipated by claims 87-95, 101-104, 110-112, 116-118 of copending Application No. 16/789,049 (reference application) drawn to a composition comprising a non-naturally occurring complex comprising: (a) a CasZ polypeptide, or a nucleic acid encoding said CasZ polypeptide; and (b) a non-naturally occurring CasZ guide RNA, or a nucleic acid encoding said non-naturally occurring CasZ guide RNA, wherein said CasZ guide RNA comprises a region that binds to the CasZ polypeptide and a guide sequence that is complementary to a target sequence of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 87-104, 109-117, 119-121  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115 and 116 of copending Application No. 17/032,521 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 87-104 and 109-121 drawn to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is complementary to a target sequence of a target nucleic acid, wherein the guide sequence is heterologous to the region that binds to the type V Cas effector protein are anticipated by claims 115 and 116 of copending Application No. 17/032,521 (reference application) drawn to a  kit for detecting target nucleic acids in a ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 87-104, 109-117, 119-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-92, 95-116, 118-120 of copending Application No. 16/884,766 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 87-104 and 109-121 drawn to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 87-104, 109-117, 119-121  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87, 94-121 of copending Application No. 16/896,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 87-104 and 109-121 drawn to a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a guide nucleic acid, or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid comprises: i) a region that binds to the type V Cas effector protein  and ii) a guide sequence that is complementary to a target sequence of a target nucleic acid, wherein the guide sequence is heterologous to the region that binds to the type V Cas effector protein make obvious claims 87, 94-121 of copending Application No. 16/896,711 (reference application) drawn to method of modifying a target nucleic acid, the method comprising: contacting a sample comprising the target nucleic acid to: a) a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





rgh
6/14/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652